Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 04 October 2021 for application number 16/164,252.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Irene (Qing) Lin on 11 January 2022.

The application has been amended as follow – Claims 1 and 3 are currently amended. Claims 10 – 15 are now canceled:

1. (Currently Amended) A method for performing operations to namespaces of a flash memory device, by a processing unit of a storage device, comprising:

obtaining a memory address from the namespace setting-update command, wherein the memory address indicates where an updated namespace size value is stored in a random access memory (RAM) outside of the storage device;
reading the updated namespace size value from the RAM according to the memory address, wherein the RAM is disposed outside of the storage device;
determining whether an updated namespace size of the namespace can be supported; and
in response to determining the updated namespace size of the namespace can be supported, updating a logical- physical mapping table of the namespace to allow the namespace to store user data of the updated namespace size,
wherein the updated namespace size of the namespace is determined that can be supported to respond to the namespace setting-update command in response to determining the updated namespace size value of the namespace plus a summation of namespace size values of the other namespaces does not exceed a maximum quantity of logical blocks, or the difference between the updated namespace size value of the namespace and an original namespace size value of the namespace is smaller than an unallocated quantity of logical blocks. 

2. (Cancelled)

3. (Currently Amended) The method of claim 1, comprising:
in response to determining the updated namespace size cannot be supported.

4. (Cancelled)

5. (Cancelled)

6. (Previously Presented) The method of claim 1, wherein the memory address points to a start address of namespace data structure and the namespace data structure comprises a field storing the updated namespace size value.

7. (Cancelled)

8. (Previously Presented) The method of claim 1, wherein the updated namespace size of the namespace is greater than an original namespace size of the namespace.

9. (Original) The method of claim 1, wherein the namespace has been attached to a controller.

10. (Cancelled) 

11. (Cancelled) 

12. (Cancelled) 

13. (Cancelled) 

14. (Cancelled) 

15. (Cancelled) 

16. (Previously Presented) An apparatus for performing operations to namespaces of a flash memory device, comprising:
a first random access memory (RAM) arranged to operably store a logical-physical mapping table of a namespace; and
a processing unit coupled to the first RAM, and arranged to operably receive a namespace setting-update command from a host, requesting to update a namespace size of the namespace, wherein the namespace size indicates a total number of logical blocks; obtain a memory address from the namespace setting-update command, wherein the memory address indicates where an updated namespace size value is stored in a second RAM outside of the apparatus; read the updated namespace size value from the second RAM according to the memory address, wherein the second RAM is disposed outside of the apparatus; determine whether an updated namespace size of the namespace can be supported; and when the updated namespace size of the namespace can be supported, update the logical-physical mapping table of the namespace to allow the namespace to store user data of the updated namespace size,
wherein the processing unit is arranged to operably determine that the updated namespace size of the namespace can be supported to respond to the namespace setting-update command 

17. (Cancelled)

18. (Cancelled)

19. (Previously Presented) The apparatus of claim 16, wherein the memory address points to a start address of namespace data structure and the namespace data structure comprises a field storing the updated namespace size value.

20. (Cancelled)

21. (Previously Presented) The apparatus of claim 16, wherein the processing unit is arranged to operably reply to the host with an execution fail message when the updated namespace size cannot be supported.

22. (Canceled)

23. (Previously Presented) The apparatus of claim 16, wherein the updated namespace size of the namespace is greater than an original namespace size of the namespace.

24. (Previously Presented) The apparatus of claim 16, wherein the namespace has been attached to a controller. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1 and 16
Dependent claims 3, 6, 8, 9, 19, 21, 23, and 24 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183